                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                         DOCKET NO. 5:17-CR-057-RLV-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
     v.                                                 )         ORDER
                                                        )
 SILVER ELISE JONES,                                    )
                                                        )
                 Defendant.                             )
                                                        )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 41) filed October 29, 2018. In accordance with the Local Rules, the Court has

considered the Motion to Amend Statement of Reasons, the public’s interest in access to the

materials in question, and alternatives to sealing. The Court determines that no less restrictive

means other than sealing is sufficient inasmuch as the Motion to Amend Statement of Reasons

contains sensitive and private information that is inappropriate for public access. Having carefully

considered the motion and the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

41) is GRANTED, and Defendant’s “Motion To Amend Statement Of Reasons” (Document No.

40) is sealed until further Order of this Court.

          SO ORDERED.

                                       Signed: November 1, 2018
